 HARLEY DAVIDSON MOTOR CO433Harley DavidsonMotor Co., Inc., AMF and Local209, Allied IndustrialWorkers of America, AFL-CIO. Case 30-CA-2699October 30, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn July 24, 1974, Administrative Law Judge Ar-thur Leff issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Harley Davidson MotorCo., Inc., AMF, Milwaukee, Wisconsin, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with Local 209,Allied IndustrialWorkers of America, AFL-CIO, by declining to meet with the selected ne-gotiating committee of that Union for the pur-poseofnegotiatingacollective-bargainingagreement relating to rates of pay, wages, hours,and other terms and conditions of employmentof the employees in the appropriate unit de-scribed below because of the presence on thatcommittee of any person who is not an employ-ee of ours or who is a member or official ofanother labor organization whom the Union hasinvited to attend the negotiations for the pur-pose of participating in the discussions or advis-ing and consulting with it.WE WILL NOT, in any like or related manner,interfere with, restrain, or coerce employees inthe exercise of rights guaranteed in Section 7 ofthe Act.WE WILL meet and bargain, upon request ofthe Union, with the selected bargaining commit-tee of the union, including any members or offi-cialsof other labor organizations whom theUnion has invited to attend the negotiations forthe purpose of participating in the discussionsand advising and consulting with it on mattersrelated to the negotiation of a collective-bar-gaining agreement for the aforesaid unit. Theappropriate bargaining unit is:All employees of Harley Davidson Motor Co.,Inc., AMF, employed in all plants operated byitinMilwaukee County and counties bor-dering Milwaukee County, excluding foremenand assistant foremen who are fulltime super-visors, cooperative students, timekeepers andtimestudy men, graduate engineers in training,salaried office employees, employees especiallyhired to protect company property, watchmen,toolroom and model shop employees, guards,and supervisors as defined in the Act.HARLEYDAVIDSON MOTORCO, INC, AMFDECISIONSTATEMENT OF THE CASEARTHUR LEFF, Administrative Law Judge: Upon a chargefiled by the above-named Union on April 25, 1974, theGeneral Counsel of the National Labor Relations Board,by the Regional Director of Region 30, issued a complaint,dated May 17, 1974, against the above-named Company,Respondent herein, alleging that Respondent by conducthereinafter specified had engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) and Section2(6) and (7) of the National Labor Relations Act Asamended at the hearing, the complaint further alleged thata strike of Respondent's employees which began on May31, 1974, was caused and prolonged by the alleged unfairlabor practices. Respondent filed an answer in which itdenied the alleged unfair labor practices and also allegedcertain affirmative defenses to be referred to below Ahearing was held at Milwaukee, Wisconsin, on June 6,1974.Briefswere filed by the General Counsel, by theCharging Party, and by Respondent on June 27, 1974.214 NLRB No. 62 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case and from my observa-tion of the witnesses, I make the following:tion is alsodisputed by the General Counsel and theUnion.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Wisconsin corporation and a subsidiaryof American Machine and Foundry Company. Its plants,aswell as its principal office, are located in and aboutMilwaukee, Wisconsin, where it is engaged in the manufac-ture of motorcycles, golfcarts, and related items. Duringthe past year, a representative period, Respondent sold andshipped in interstate commerce goods valued in excess of$50,000 directly to points located outside the State of Wis-consin.During the same period, Respondent received ininterstate commerce goods valued in excess of $50,000 di-rectly from points located outside the State of Wisconsin.Respondent admits that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act. It is so found.II.THE LABORORGANIZATION INVOLVEDLocal 209, Allied Industrial Workers of America, AFL-CIO, herein called the Union and at times Local 209, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe controversy in this case centers about Respondent'srefusal to participate in contract negotiations with theUnion unless the Union confined its negotiating team to itselected bargaining committee composed of employees ofRespondent in the bargaining unit, plus one representativeof its parent international. The complaint alleges in sub-stance that, by refusing to meet and bargain with theUnion unless that condition was met, Respondent engagedin unfair labor practices within the meaning of Section8(a)(1) and (5) of the Act. The complaint further allegesthat a strike of the bargaining unit employees to protestRespondent's refusal to bargain save on the condition stat-ed was an unfair labor practice strike. Respondent assertsas a defense to the alleged unfair labor practices that thelimitation on the composition of the Union's bargainingteam which it insisted upon was one that was required bycontract. It urges that its contract contention, with whichthe General Counsel and the Union take issue, should besubmitted to arbitration and that the Board, applying itsCollyerprinciple, should defer allissues inthis case to sucharbitration. Additionally, or alternatively, Respondent al-legesin substance that it was justified in refusing to dealwith the negotiating committee the Union designated be-cause the Union's insistence on that committee and itsstrikewhich followed were unlawfully designed to forceRespondent to engage in bargaining beyond the scope ofthe appropriate collective-bargaining unit. The last conten-B. BackgroundLocal 209 (the Union) now is, and for approximately thepast 20 years has been, the certified and exclusive bargain-ing representative of some 1,600 of Respondent's employ-ees at its three Milwaukee plants.' Since 1955, Local 209and Respondent have entered into a series of collective-bargaining contracts, the most recent of which was in ef-fect from July 1, 1972, until May 31, 1974. All of thesecontracts were negotiated on behalf of Local 209 by a com-mittee of five or six in-plant union officers, called the "Bar-gaining Committee," plus one International representative(NorbertKane) of Allied IndustrialWorkersUnion(AIW), Local 209's parent International. The Local 209Bargaining Committee, one of the standing committeesprovided for in Local 209's bylaws, is composed of theLocal's president, vice president, and four (formerly three)elected committeemen, all employees of Respondent. TheLocal's bylaws, in addition to empowering the BargainingCommittee to perform grievance-handling functions at up-per levels, provide that the Bargaining Committee "shall doall bargainingfor this Union."Respondent, as noted above, is a subsidiary of AmericanMachine and Foundry Company (AMF), a conglomeratecorporation. The various subdivisions and subsidiaries ofAMF contain numerous employee bargaining units repre-sented by various unions other than the Union here in-volved.Although contract negotiations with representa-tives of the bargaining units in the AMF chain are directlyhandled by local management on an individual unit basis,all such collective bargaining, where economic items areinvolved, is coordinated through the AMF corporate of-ficeLocal management is required in advance of negotia-tions to submit to the corporate office its recommendedbargaining positions for approval, modification, or rejec-tion.The corporate office then establishes the parametersof the bargaining positions that local management is al-lowed to take in negotiations, and thereafter these may notbe deviated from without express instruction from the cor-porate office.InOctober 1973, the AFL-CIO Industrial Union De-partment (IUD) established the IUD-AMF CoordinatedBargaining Committee The Committee is composed ofrepresentatives or delegates of some six or more interna-tional unions having locals that represent employee bar-gaining units atthe various AMF-affiliated plants. TheCommittee was created with the objective of aiding thelocal unions to achieve their bargaining goals of common1The employee unit, admitted by Respondent and herein found to beappropriate for the purposes of collective bargaining within the meaning ofSec 9(h) of the Act, is more particularly defined as followsAll employees of Respondent employed by it in all plants operated byitinMilwaukee County and counties bordering Milwaukee County.excluding foremen and assistant foremen who are full-time supervisors,cooperative students. timekeepers and itmestudy men, graduate engi-neers in training, salaried office employees, employees especially hiredto protect company property, watchmen, toolroom and model shopemployees, guards, and supervisors as defined in the Act HARLEY DAVIDSON MOTOR CO435interest by coordinating their negotiating etforts, providingthem with expert assistance and advice at negotiating ses-sions, and also creating a mechanism for the exchange ofinformation of mutual interest. The Committee decided,subject to the approval of affected locals, to adopt a pro-gram for coordinated bargaining during 1974. The pro-gram was limited to four areas that were considered as ofnationwide importance to all AMF employee bargainingunits-pensions, cost-of-living increments, hospital, surgi-cal,and medical insurance, and life insurance It wasagreed at the initial IUD-AMF meeting that the presidentof each international union represented at the meetingshould send an identical letter to the AMF's chief execu-tive officer requesting anoint meeting with AMF to discussthe issues in the four benefit areas mentioned above that itwas anticipated would become part of the upcoming con-tract negotiations in all the bargaining units affected. Itwas further agreed that if AMF was not responsive to therequest for a joint meeting an effort would be made toachieve coordinated bargaining by having IUD-AMFcommitteemen attend local negotiating sessions to assistthe locals in their negotiations on the national program. Itwas also agreed at this and at subsequent IUD-AMFmeetings that the role of IUD-AMF-designated represen-tatives at local negotiations would be limited to providingassistance in the four areas coveredby the IUD-AMF na-tionalprogram;that IUD-AMF representatives on alocal's bargaining committee were to have neither votingrights on the local committee nor veto power over anyagreementthe localunion waswilling to accept; and that,although the local was to report to the IUD before effect-ing a settlement of contract terms, any settlement it mightreach was not to be contingent upon IUD-AMF approv-al-in that respect the local unions were to retain full au-tonomy.At a Local 209 membershipmeeting inNovember 1974,a full report was made to the membership of the IUD-AMF program and of the details of IUD-AMF affiliation,including the limitations mentioned above on IUD in-volvement in local negotiations. Following that report, themembership voted to have Local 209 participate in theIUD-AMF program and to permit IUD participation in itsupcoming negotiations with RespondentOn December 7, 1973, the president of AIW wrote thechairman of the board of AMF suggesting the desirabilityof AMF meeting with the AIW and other internationalunions representingemployees in the AMF chain to dis-cuss issues in the four benefit areas covered by the IUD-AMF national program. Identical letters were sent at aboutthe same time to the AMF board chairman by the interna-tional presidents of the other labor organizations that wereparticipants in the IUD-AMF program In response to theAIW letter, F. T. Swaine, Respondent's director of indus-trial relations, advised the AIW president, in substance,that the AMF was unwilling to meet in the manner thathad been suggested, and that negotiations would have tobe conducted on a unit-by-unit basis as it had been in thepast. Thereafter, no further request was ever directed byLocal 209 or its parent international either to Respondentor AMF for contractnegotiationsthat would extend inscope beyondunit lines.C. The Specific Events on Which the Complaint'sAllegations Are BasedOn February 11, 1974, more than 3 months before Local209's then current labor agreement was to expire, NorbertJ.Kane, the AIW regional representative assigned to Local209, informed Respondent by letter that Local 209 intend-ed to have an expanded bargaining committee present dur-ing the upcoming negotiations for a new contract. Thatcommittee, he advised Respondent, would consist of theLocal's elected Bargaining Committee and, in addition,representatives of the IUD-AMF Committee who wouldbe there "to advise and counsel Local Union 209's electedBargaining Committee." Assuring Respondent that the ex-panded bargaining committee would represent only Local209 in the negotiations, Kane asked Respondent to advisehim promptly if it had any objections to the expanded bar-gaining committee so that the issue might be resolved be-fore the first meeting. Kane explained that he wished toavoid a confrontation on this issue such as had recentlyoccurred between the Company and another union in ne-gotiations relating to another bargaining unit.Respondent's industrial relations director, Swain, re-sponded to Kane's letter under date of February 25. Re-spondent did indeed object to an expanded union bargain-ing committee, Swain made it clear and Respondent wouldexpect the Union in the forthcoming negotiations to con-fine its bargaining team, as it had in past contract negotia-tions, to its elected Bargaining Committee plus one AIWregional representative. ItwasRespondent's position,Swain asserted in his letter, that the then current laboragreement between Respondent and Local 209 obligatedLocal 209 to conduct its contract negotiations only throughits elected Bargaining Committee. Notwithstanding that re-striction, added Swain, Respondent "naturally" was willingto "continue the historical practice" of also permitting theparticipation of a single AIW regional representative in thenegotiations. To support Respondent's position, Swain re-ferred to two provisions in the contract The first was sec-tion 6.14 of article VI, an article labeled "Seniority" whichdeals exclusively with that subject. As is apparent from itslanguage, quoted in full in the marginal note,' that sectionon its face does no more than specify the Local 209 offi-cials, including among them the members of the Bargain-ing Committee, limited to six in number, who as employeesare accorded supersentority rights under the contract. Theother contractual provision referred to by Swain was para-graph 11.91 of article XI, labeled "General " That sectionsimply recites, in substance, that all the agreements andunderstandings between the parties have been embodied inthe written contract, and that there are no others.On March 11, 1974, Local 209 served formal notice of its"desire to terminate, negotiate, modify and/or amend" itscontract with Respondent for the term expiring May 31,2 "6 14 The members of the Executive Committee of the Union (not toexceed ten(10) in number), the members of the Bargaining Committee (notto exceed six (6) in number), and the stewards (not to exceed forty (40) innumber), shall not lose employment or be transferred because of seniorityrulesAt the close of their term of office their employment shall be based ontheir actual seniority " 436DECISIONSOF NATIONALLABOR RELATIONS BOARD1971. Kane and Swain thereafter arranged to open negotia-tions for a new contract on the morningof April 22.Local 209 designated seven individuals to serve on itsnegotiating committee on the opening day of bargaining.Included on that committee were Kane,four of the sixmembers of Local 209's elected Bargaining Committee,and two others-John Ciparro, the coordinator of theIUD-AMF Coordinated Bargaining Committee, and Rob-ertWhite,the director of coordinated bargaining for theInternational Union of Electrical Workers. Two membersof Local 209's elected Bargaining Committee abstained atthe suggestion of Kane from attending the opening negoti-ating session on April 22. This was done to obviate anyobjection by Respondent that Local 209 was using an ex-panded bargaining committee greater in size than the nego-tiating committees it had used in prior contract negotia-tions.Respondent's negotiating committee was composed,as in prior years, of local management officials,headed bySwain.At the start of the meeting onApril 22,before negotia-tions could get underway, Swain wanted to know who the"strangers"were on theUnion's side of the bargaining ta-ble.When Ciparro and White were identified, Swain ob-jected to their presence,stating that Respondent had previ-ously declared its position with regard to "outsiders" ontheUnion'sbargaining committee.When Kane pointedout that the Union's committee was composed of the samenumber of individuals as in the past,Swain stated that itwas Respondent's position that all members of the Union'scommittee, with the exception of Kane, had to be employ-ees of Respondent in the bargaining unit, and that this wasthe basis in which Respondent was objecting to the pres-enceof Ciparro and White on the Union's bargainingteam.Kane then read a legal opinion from the Union'scounsel, defending the Union's right to include so-called"outsiders"on its committee. But Swain,unmoved, de-clared that he was recessing the meeting to seek legal ad-vice from Respondent'scounsel.As Swain preparedleave,White asked him whether he understood that Whitewas there only to bargain for Local 209 with respect to thecontract unit. "I understand," Swain replied,and he andthe other members of Respondent's negotiating committeethen walked out of the conference room.Respondent'snegotiators did not return to the meetingplace that day, although the union committee waited untilthe afternoon for them to do so. Late in the afternoonKane called Swain,reaching him at the office ofRespondent's attorney. Swain said he did not yet have ananswer to the question on which he had sought legal coun-sel.He arranged with Kane,however,to reconvene themeeting the following morning.The nextmorning,April 23, the Union appeared at theconference room with an enlarged committee.Present forthe Union that day were Kane, all six members of Local209's elected bargaining committee, Ciparro and White,and four members or officials of other unions that wereparticipants in the IUD-AMF collective-bargaining pro-gram. Swain opened this meeting,as he had done the daybefore, by asking Kane to identify the "strangers" on theUnion's committee.When that was done, Swain reiteratedRespondent's previously declared objection to the presenceof "outsiders."Respondent,Swain said,was ready to bar-gain with the Union,but only if its bargaining committee,save for Kane, was composed exclusively of employees ofRespondent? And with that, the company negotiatorsagain walked out of the meeting.Thereafter, at least until the date of the hearing (June 6),there were no further negotiating meetings.On three occa-sions in Apriland May,Kane requested Respondent inwriting to meet and bargain with the Union for the purposeof negotiating a new collective-bargaining agreement, eachtime assuring Respondent that the Union would confine itsbargaining to the negotiation of a contract for the employ-ees in the bargaining unit representedby Local 209.Respondent's response to each of these requests,also stat-ed in letters it addressed to its employees,was that it wasready and willing to meet with the "contractually recog-nized bargaining representatives of its employees as [it] haddone in past negotiations,"but not with a Local 209 ex-panded bargaining committee on which"strangers" werepresent.4 The Union was unwilling to submit to the condi-tion imposed by Respondent for bargaining,asserting thatits choice of negotiators was strictly an internal union mat-ter, not limited by any contractual provision, and one withwhich Respondent could not lawfully interfere. The resultwas a stalemate,which stillremained unbroken at the timethis case was heard.At a special Local 209 membership meeting held on May19, 1974, a motion was made and carried to grant Local209's executive board authority to call a strike based onRespondent's continued refusal to bargain with the UnionOn May 29, the executive board voted to call such a strike.That same day Kane telephoned Swain in a last-ditch at-tempt to persuade Respondent to enter into contract nego-tiationswith Local 209. Swain replied that he was withoutauthority to alter Respondent's previously declared posi-tion s The strike began at midnight on May 31. It was stillin progress at the time of the hearing3 Swain's testimony at the hearing reflects that Respondent's basic objec-tion to the Union's expanded bargaining committee was directed,not to thenumber of individuals serving on it, but to the nonemployee status of someof its membersQ What wouldthe reasons[be] that the corporation[was] againstmeeting with the expanded committee-what were the reasons thatwere discussed''A We wantedto continue bargaining with our employees and notwith outsidersQ Wasthat theonly reason'A Yes4In a letter addressed to employees but not to the Union. Respondentalso stated a willingness to submit to arbitration the question of whether itwas correct in interpreting its contract with Local 209 as requiring theLocal'sbargaining committee to be made up exclusively of Respondent'semployees Respondent did not,however,initiate any action to submit thematter to arbitrationWhether it could have done so successfully is highlyquestionable in light of the narrow nature of the contract's arbitration provi-sionsThe contract, then still in force, contained no general provision mak-ing arbitrable any otherwise unresolved question relating to the interpreta-tion or application of the contract it provided for the submission to arbitra-tion of only those unresolved employee grievances which involved"a claimthat the Employer had violated an express provision of this agreement " Thecontract gave the Union 15 days after the Employer's final answer to such agrievance within which to submit it for arbitration5Swain's testimony at the hearing reflects that such authority would haveto come from AMF's corporate headquarters HARLEY DAVIDSON MOTOR COD. Consideration of Respondent's Defenses, A nalvsis, andConcluding FindingsThe basic issue in this case is whether Respondent's re-fusal to engage in contract negotiations with the Unionbecause of the presence of "outsiders"on the Union's ne-gotiating committee constituted an unlawful refusal to bar-gain.As found above, the justification which Respondentinitially advanced for its position was that the Union wasrequired under its then existing labor agreement with Re-spondent to restrict the composition of its negotiating teamto employees of Respondent who were members of theUnion's elected bargaining committee This still is the pri-mary ground upon which Respondent relies as a defense tothe unfair labor practice allegations of the complaint. Re-spondent,however,now asserts as a further defense thattheUnion,by including in its committee personnel fromother union participants in the IUD-AMF coordinatedbargaining program,was unlawfully attempting to forceRespondent against its wishes to engage in bargaining be-yond the scope of the unit the Union represented,i e , on amultiunit basisAs an additional ground for dismissing thecomplaint-one that is tied to its contract defense-Re-spondent urges that the issues of this case should be defer-red to arbitration under the Board'sCollyer 6doctrineSetting aside for the moment Respondent's contract andCollyerdefenses,the applicable principles of law that mustgovern decision in this case are clear. It has long beensettled that, as a corollary to other rights and obligationsthat are expressly granted and imposedby the Act,' eachparty of the collective-bargaining process has the right tochoose whomever it wants to represent it in formal labornegotiations,and the otherpartyhas a correlative duty tonegotiate with the appointed agents.True, that right hasbeen held not to be an immutable one 8 But, as wasobserved by the court inGeneralElectricCompany v.N.L.R.B.,412 F.2d 512, 517 (C.A.2, 1969), the "exceptionsto the general rule that either side can choose its bargainingagents freely . . . have been rare and confined to situationsso infected with ill will, usually personal,or conflict ofinterest, as to make good faith bargaining impractical." Aswas further observed by the court in that case,the statuto-ry policyfavoring the free choice of bargaining representa-tives is an important one, and a "considerable burden,"therefore, rests on a party who would justify a refusal tobargain because of the presence of undesired persons onthe other party's bargaining committee to establish that theparticipation of such persons in the negotiations wouldcreate a "clear and present danger to the collective-bar-gaining process."The right of a union to free choice in the selection of itscontract negotiators has been held applicable in coordinat-ed bargaining situations of the kind present in this case. Incases involving factual circumstances substantially identi-cal to those in the case at hand,the Board with court sup-6Collyer InsulatedWire,192 NLRB 837 (1971)7 Sec 7, 8(a)(l) and(5), 8(b)(1)(A) and (3)8E g, N L R B v Kentucky Utilities Company,182 12d 810 (C A 6,1950),N L R B vinternationalLadies' Garment Worters t mon [State BeltApparel Contractors[.274 F 2d 376 (C A 3, 1960)437port has consistently ruled that a union bargaining agent isentitled to include membersof otherunions on its negotiat-ing committee, and that an employer is not lawfully enti-tled to refuse to deal with that committee so long as thecommittee seeks to bargain solely on behalf of the bargain-ing unit for which the union is the representative.GeneralElectricCo.,173NLRB 253 (1968), enfd. 412 F.2d 512(C A. 2, 1969);Minnesota Mining & Manufacturing Compa-ny,173NLRB 275 (1968), enfd. 415 F.2d 174 (C A.8,1969);American Radiator & Standard Sanitary Corpora-tion,155 NLRB 736 (1965), enforcement denied on othergrounds 381 F.2d 632 (C.A. 6, 1967);The Standard OilCompany,137 NLRB 690 (1962), enfd. 322 F.2d 40 (C.A. 6,1963) 9As noted above, Respondent seeks to bring itself withinthe exception indicated in the cited cases, contending thatin this case the Union's insistence on including "outsiders"in its expanded bargaining committee was aimed at-andif acceded to would have inevitably resulted in-requiringRespondent in its contract negotiations with the Union toengage inbargaining beyond the scope of the Local 209bargaining unit. In light of the Union's express disclaimerof such a purpose, a "considerable burden" rested on Re-spondent to establish that, when it refused to meet andbargain with the Union's designated negotiating commit-tee, it had an adequate basis for concluding this was so. Ifind on all the evidence that Respondent has not carriedthat burden.To support its contention in that respect, Respondent, asreflected in its brief, relies on the following items in evi-dence. (1) the letters sent to the AMF's chairman of theboard in December 1973 by AIW and other internationalunions suggesting the desirability of a multiunion meetingwith AMF to discuss the benefit issues involved in theIUD-AMF national program; (2) a Local 209 newsletter,"The Unity News," distributed to Respondent on or aboutMay 26, 1974 (more than a month after Respondent's ini-tial refusal to meet with the Local 209 committee), and (3)several of IUD's internal letters and memoranda which re-late to its coordinated bargaining efforts regarding AMF.Little, if any, significance can be attached to the propos-almade to AMF in December 1974 for a multiunion meet-ing in light of subsequent developments. When that pro-posal, which certainly was not impermissible in itself, wasrejected by AMF, the Union took "no" for a final answerand never thereafter revived its request, but instead there-after focused on conductingits negotiationswith Respon-dent on an individual unit basis, repeatedly assuring Re-spondent that the expanded bargaining committee it select-ed would confine its bargaining solely to the Local 209unit.The issue of "Unity News" to which Respondent referscontains a brief generalized discussion of the reasons lead-ing to the establishment of the IUD-coordinated bargain-' In each of the above-cited cases, exceptStandard Oil,the charging unionwas at the time of the employer's refusal to bargain a participant in anIUD-sponsored coordinated program, the strategy, tactics, and objectives ofwhich appear to have been the same as those of the IUD-sponsored coordi-nated bargaining program in this case InStandard Oil,the coordinatedbargaining was limited to locals of a single international and was not IUD-sponsored, but otherwise appears to have involved the same general type ofunion cooperation as in the other cases 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDing program, the nature of that program, and its goals. Thetype of coordinated bargaining that is there described isthe same kind of interunion cooperation and exchange ofinformation which the Board and the courts in the above-citedcaseshave found not reason enough to justify curtail-ing a bargaining agent's exercise of its normal right freelyto choose it own negotiators. I find nothing in the "UnityNews" discussion of coordinated bargaining that is neces-sarily inconsistent with, or that refutes, the Union's statedpurpose to confine bargaining to the Local 209 unit.10Nor is that stated purpose refuted by the internal IUDletters and memoranda which Respondent placed in evi-dence. Respondent has abstracted from those documentsseveral sentences, at best of an ambiguous nature evenwhen read in isolation, on which it would support an infer-ence that Local 209, as well as all other IUD-AMF affiliat-ed unions, ceded to the coordinated bargaining committeedecisional control over any settlement that might bereached in the four benefit areas in the IUD-AMF's na-tional program, thereby in effect, though not in form, fore-closing separate unit bargaining and requiring coalitionbargaining. Any such suggestion that might otherwise begleaned from the ambiguous statements on which Respon-dentreliesis,however, clearly overcome by all the docu-mentary evidence, as well as the credited testimony ofKeith Kirchner, Local 209's delegate to the IUD-AMF.The record as a whole, I find, clearly establishes that theUnion, notwithstanding its commitment to consult with thecommittee, retained the decisional freedom to enter intoany agreement in its own unit that satisfied its desires, re-gardless of the position of other unions or of the commit-tee.Itmay be that Respondent genuinely apprehended, not-withstanding theUnion's express disclaimer, that theUnion's expanded bargaining committee would direct itsenergiestoward coalition bargaining. But this did not ex-cuse Respondent's refusal to meet with the committee.Here, as in the other cases cited above, Respondent's refus-al was premature. The following language from the Board'sdecision inGeneral Electric, supraat 254, is precisely appo-site here:... the fact [is] that Respondent left the negotiatingtable before negotiations began, and, therefore, beforeithad an opportunity to determine whether the [un-ion] committee had, as it professed, come to negotiatean agreement only for the [unit representative]. Asnoted above, the Union . . . had disclaimed any in-tent to engage in coalition bargaining. Under thesecircumstances, as Judge Frankel pointed out,10Respondent in its brief stresses that a purpose of coordinated bargain-ing, as described in "The Unity News," is to "reestablish union bargainingpower on a company-wide level " Companywidebargaining powerisnothowever, synonomous with companywidebargainingThere is, of course,nothing improper in unions cooperating with eachother toenhance theirindividual bargaining power As was stated by the court in theGeneralElectriccase,supraat 519,"Itwould be nonsense to say that [the union's]purpose [in selecting a mixed bargaining committee]was not to increase itsbargaining strength, but that goal is a normal one for unions or employers "What the [union] was bent in doing could only be de-termined ... by doing what respondent chose not todo-by staying and bargaining and seeing whether the[union] had lied when it said it had come to negotiateonly for its own agreement.Having found that Respondent was not otherwise law-fullywarranted in refusing to meet with the Union's ex-panded bargaining committee that included "outsiders," Iturn to a consideration of Respondent's claim that theUnion was contractually obligatedin the negotiations for anew labor agreement to restrict the composition of its ne-gotiating team to Local 209's elected bargaining commit-tee.Respondent rests that claim basically on the provisionsof section 6.14 of the contract's "Seniority" article-quotedin full in footnote 2 above-a claim which it says is but-tressed by "historical practice" and by the provisions in theUnion's bylaws defining the functions of its bargainingcommittee.I I Respondent's interpretation of section 6.14 asa limitation on the Union's choice of contract negotiatorsappears to me so patently unsupportable as to approachabsurdity. All that section purports to do on itsface is toincludemembers of the Union's bargaining committeewithin the group of the Union's committeemen and stew-ards who are to be accorded supersemority and to specifythe number of those in that category. It does not purport inany way to deal with the question of whom the Union mayselect as its representatives for contract bargaining. Re-spondent adduced no evidence to indicate that that sectionwas ever intended to have the meaning Respondent wouldascribe to it. The evidence in the record on that point is allto the contrary. Kane, the AIW representative who hasbeen negotiating contracts with Respondent on behalf ofLocal 209 for upwards of 20 years, testified credibly andwithout contradiction that the only discussions concerningthat clause that had ever come up in past contract negotia-tions related to the number of persons to be covered bythat clause; and that nothing had ever been said that wouldsuggest an intent to have that clause read as a limitation onthe union selection of contract negotiators. The construc-tion Respondent would give that clause would operate as awaiver by the Union of its statutory right to select whom-ever it wishes for the purpose of collective bargaining. Sucha waiver, the law is clear, must be cast in clear and unmis-takable language. 12 Under that standard, or, for that mat-ter, under any other standard, Respondent's reading of sec-tion 6.14, 1 find, cannot be sustained.Nor is Respondent aided in its position by its argumentsbased on "historical practice." If Respondent were correctin its contract interpretation, then the participation of anAIW international representative in contract negotiations11Respondent in its brief also refers to some seven sections of the con-tract, besides sec 6 14 which mention the bargaining committee Five ofthem---secs 2 14 2 41 2 51, 2 61 and 4 58(f)-relate to the role of the bar-gaining committee in grievance procedures The other two--secs 3 51 and7 12-relate to certain notices that must be given thebargaining committeewhere work hours are to he changed or layoffs are to occur Respondent'sbrief does not explain their relevance, but it is obvious from a reading ofthem that theyare even lessin point than sec 6 14'2Seee g,The Timken Roller Bearing Co v N L R B,325 F 2d 746 (C A6, 1963) HARLEY DAVIDSON MOTOR COwould have been impermissible. Yet the record shows thatover the course of many years International RepresentativeKane actively participated in contract negotiations, with-out objection from Respondent and without an attempt toamend the contract to conform to practice In any event, itis clear that the Union's practice in the past of limiting thecomposition of its bargaining committee,except for Kane,to employees of Respondent did not confer on Respondenta prescriptive right, equal in status to a contractual right, tohave that practice continue.Respondent's argument based on the Union's bylawsstands on no firmer footing. Apart from the fact that Local209'smembership body, which had control over theLocal's bylaws, approved in this instance a deviation fromthe bylaws with respect to the negotiations here involved,the law is well settled, as stated in the Board's decision inAmerican Radiator, supraat 744, thatRespondent has no standing and no privilege to probeintothe internal arrangementsof a union or to con-cern itselfwith whether or not the Union conforms itsactions with self-imposed procedural requirements inthe designation of negotiators.For an employermust deal with spokesmen or negotiators put forwardby the Unionwithout regard towhether or not theyare selected in keeping with the Union s rules. .Left for disposition, then, is Respondent's contentionthat its contract claim raises a question of contract inter-pretation calling for invocation of the Board'sCollyerpoli-cy and requiring deferral to arbitration of all issues in thiscase. I reject that contention as without meritInCollyer, supraat 841, the Board, quoting from its earli-er decisioninJos.Schhtz Brewing Company,175 NLRB141 (1969), stated the following as the conditions underwhich it would consider deferral to arbitration appropri-ate:where . . the contract clearly provide,, for grievanceand arbitration machinery, where the unilateral actiontaken is not designed to undermine the Union and isnot patently erroneous but rather is based on a sub-stantial claimof contract privilege, and it appears thatthe arbitral interpretation of the contract will resolveboth the unfair labor practice is,,ue and the contractinterpretationissue in amanner compatible with thepurposes of the Act.. .These conditions, I find, are not satisfied in this case invarious respects.First:It is most doubtful, for reasons stat-ed in footnote 4, above, that the matter in question is cog-nizable as an arbitrable dispute under the provisions of thecontract which was in effect at the time of Respondent'sinitial refusalto bargain That contract, as noted, expresslylimited arbitration to unresolved grievances involving "aclaimthat the Employer had violated an express provisionof the contract." The matter in question does not appear toinvolve sucha claim.Moreover. even if the propriety ofRespondent's refusal, prior to May 31, 1974, to bargainwith the Union's expanded committee was subject to arbi-tration under the contract then in force, it is difficult to see439how Respondent's continued refusal after that date wouldstillbe governed by a contract no longer in force.SecondRespondent's asserted contract justification for refusing tonegotiate with a union committee containing"outsiders" isbased, not on a "substantial"claim of contract privilege,but, rather,as found above,on a claim that is "patentlyerroneous."Third:This case involves basically a statutorydispute-the right of a union to select its own bargainingagents-that goes to the heart of the Act's purposes andpolicies.It is one,therefore, that appropriately should bedetermined by the Board.Fourth:An arbitral interpreta-tion of the contract would not fully resolve the unfair laborpractice issues in this case. Thus, in the improbable eventthat an arbitrator were to find that the contract controlledthe Union's selection of its contract negotiating committee,there wouldstill remainfor disposition the question, notwithin the decisional competence of an arbitrator, whethersuch a contractual restriction is valid under the Act 13 Andif,on the other hand, the arbitrator were to find that thecontract did not restrict the Union as contended by Re-spondent, there wouldstill remainthe issue, herein decid-ed, but which would lie beyond the competence of an arbi-trator to decide, whether Respondent was justified in itsrefusal to meet with the committee for the other reasons itclaims.Moreover, the determination of whether the strikewhich began on May 31, 1974, was, as alleged in the com-plaint, an unfair labor practice strike is one that only theBoard can makeIn sum, I find that the several defenses proffered by Re-spondent are each without merit, and that Respondent'srefusal on and after April 22, 1974, to meet and bargainwith the bargaining committee selected by the Union toconduct contract negotiations with Respondent was, as al-leged in the complaint, violative of Section 8(a)(5) and (1)of the Act.Ifurther find, also as alleged in the complaint, that thestrike of Respondent's employees which began at midnighton May 31, 1974, and which was still in progress at thetimeof the hearing, was caused and prolonged byRespondent's unfair labor practicesCONCLUSION OF LAWBy refusing on and afterApril 22,1974, to engage innegotiationswith the Union for a collective-bargainingcontract if the Union included on its bargaining committeepersons who were not employees of Respondent or whowere members or officials of other labor organizations, Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(1) and(5) and Section 2(6) and (7)of the Act.u InOliver Corporation,74 NLRB 483 (1947), the Board held Such acontractual restriction invalidHowever,in a more recentcaseRatine DieCoaling Co, Inc,192 NLRB 529, 530, fn 6 (1971),the Board havingreached decision on another ground,deemed it "unnecessaryto decidewhether [such]a limitationwould be repugnant to the purposes of theAct and,therefore unenforceable " So far as I am aware, the Board sinceRacinehas not passed on that question 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of theAct, it will be recommended that Respondent be orderedto cease and desist therefrom and to take certain affirma-tive action, specified in the recommended Order below, de-signed to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusion of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 14Harley Davidson Motor Co.,Inc.,AMF,Milwaukee,Wisconsin,itsofficers,agents,successors,and assigns,shall'1.Cease and desist from:(a)Refusing to bargain with Local 209, Allied IndustrialWorkers of America,AFL-CIO,by declining to meet withthe selected negotiating committee of that Union for thepurpose of negotiating a collective-bargaining agreementrelating to rates of pay, wages,hours, and other terms andconditions of employment of the employees in the appro-priate unit described in footnote 1, above, because of thepresence of any person who is not an employee of Respon-dent or who is a member or official of another labor orga-nization whom the Union has invited or designated to at-tend the negotiations for the purpose of participating in thediscussions and advising or consulting with the Union.14 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findingsconclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes(b) In any like or related manner, interfering with theefforts of the above-named Union to bargain collectivelyon behalf of the employees in the bargaining unit it repre-sents.2.Take the following affirmative action found necessaryto effectuate the purposes of the Act:(a)Meet and bargain, upon request of the above Union,with the selected bargaining committee of the Union, in-cluding any members or officials of other labor organiza-tionswhom the Union has invited to attend the negotia-tions for the purpose of participating in the discussions andadvising and consulting with the Union on matters relatedto the negotiation of a collective-bargaining agreement forthe aforesaid unit.(b)Post at the plants operated by it in Milwaukee Coun-ty,Wisconsin, and counties bordering Milwaukee County,at which the Union is the exclusive representative of itsemployees, copies of the attached notice marked "Appen-dix "15 Copies of said notice, on forms provided by theRegional Director for Region 30, after being duly signedby Respondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 30, in writ-ing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.15 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board"